Citation Nr: 0306042	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  98-02 076A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from October 1989 to May 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the St. Louis, 
Missouri, regional office (RO) of the Department of Veterans 
Affairs (VA).  

In May 2002, the Board determined that additional development 
was required in this case.  The veteran was to be requested 
to provide the names and other pertinent information 
regarding all health care providers who had treated him for 
his claimed back disability since discharge from service.  In 
addition, he was to be scheduled for an additional VA 
examination.  Finally, the RO was to obtain additional VA 
treatment records.  The record shows that the veteran did not 
respond to the request for information regarding treatment 
sources.  In addition, it appears that he declined to report 
to the scheduled VA examination.  The RO did obtain the 
requested VA treatment records.  However, a review of these 
records show that none of them pertain to the veteran's 
claimed low back disability.  Therefore, as no additional 
relevant evidence has been received since this case was last 
reviewed by the veteran and his representative, the Board 
finds that additional notice regarding these records is not 
required, and as there is no possibility of harm to the 
veteran's claim, the Board will proceed with consideration of 
his appeal.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


FINDINGS OF FACT

1.  The veteran was treated for low back pain on two 
occasions during active service; the first occasion was 
related to a viral infection, and the second represented an 
acute and transitory episode without recurrence or objective 
evidence of a residual disability for the remainder of active 
service.

2.  The post service medical records are negative for 
objective evidence of a low back disability for more than two 
years after the veteran's discharge from active service.  

3.  The veteran's current low back disability has not been 
related to active service by a competent medical opinion.  


CONCLUSION OF LAW

A chronic low back disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has incurred a chronic low back 
disability as a result of active service.  He argues that his 
low back disability has developed as a result of an 
automobile accident during service.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (2000) (VCAA) (to be 
codified as amended at 38 U.S.C. § 5102 and 5103 (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159).  The Board finds that these 
duties have both been met.  

The veteran received timely notice of the decision on appeal, 
and he has been provided with a Statement of the Case and 
Supplemental Statements of the Case that contain the laws and 
regulations concerning his claim, and an explanation of the 
reasons and bases for the denial of his claim, which also 
indicated what evidence was needed to prevail.  The September 
2001 Supplemental Statement of the Case contained information 
regarding the VCAA, and specifically informed the veteran 
what evidence he should submit, and what the evidence must 
show in order for him to establish entitlement to service 
connection.  In May 2002, the Board determined that 
additional development was required in this case.  In a 
September 2002 letter, the veteran was requested to identify 
the names and addresses of all health care providers who had 
treated him for his back disability.  He has not responded to 
this letter.  In addition, the veteran was scheduled for an 
additional VA examination, in part to obtain a medical 
opinion as to the possibility of a relationship between his 
current complaints and active service.  The record indicates 
that the veteran refused this examination.  All VA treatment 
records have been obtained, and the veteran has offered 
testimony concerning his claim at a hearing at the RO before 
a hearing officer.  The Board must conclude that the duties 
to notify and assist have been completed, and that the 
veteran was made aware of what evidence he should provide, 
and what evidence would be obtained by VA.  Therefore, the 
Board finds that a remand would serve no useful purpose for 
this issue.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Any 
"error" to the veteran resulting from this decision does 
not affect the merits of his claim or substantive rights, for 
the reasons discussed above, and is therefore, harmless.  See 
38 C.F.R. § 20.1102 (2001).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

The record includes X-ray evidence of degenerative changes of 
the lumbar spine.  If arthritis becomes manifest to a degree 
of 10 percent within one year of separation from active 
service, then it is presumed to have been incurred during 
active service, even though there is no evidence of arthritis 
during service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. §  3.303(b).

Pertinent law states that when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2002).  

The service medical records show that the veteran's spine was 
found to be normal on the September 1989 entrance 
examination.  He answered "no" to a history of recurrent 
back pain on a Report of Medical History obtained at that 
time.  

The veteran was seen in July 1990 for complaints of neck and 
back pain due to an unknown reason.  The pain had begun three 
weeks earlier.  The range of motion was limited, as was chin 
to right shoulder movement.  There was radiating pain to the 
cervical column.  The assessment was muscle spasm.  
Additional July 1990 records state that the veteran continued 
to have pain in the cervical and upper thoracic spine.  The 
pain had begun after a recent jump.  On examination, the 
findings included extremely diffuse tenderness along the 
origins of the upper thoracic spine.  The assessment was 
probable left sided strain with guarding of the upper 
thoracic.  

The veteran was seen for complaints of nausea, diarrhea, and 
vomiting in August 1992.  He also complained of dizziness and 
lower back pain at that time.  The assessment was that the 
cause was viral.  

The veteran was seen for low back pain from February 13, 
1995, to February 14, 1995.  On February 13, 1995, he 
presented following two hours of low back pain.  The veteran 
described the pain as "massive", and he had periods of 
difficulty breathing due to the pain.  He denied trauma, but 
said he had a history of low back pain.  The pain radiated 
into the right buttock.  On examination, there was negative 
deformity, discoloration, and edema.  The veteran was 
positive for lumbar paraspinal muscle spasm.  Muscle strength 
was 5/5.  The examination was limited due to pain.  The 
assessment was acute low back pain. 

The veteran was seen on February 14, 1995, to follow up his 
complaints of low back pain from the previous day.  He said 
that he was not feeling any better.  The veteran said that it 
hurt to sit.  The examiner noted that the veteran walked with 
guarded gait, and appeared to be in distress.  Mild muscle 
spasm was noted, and the veteran was unable to bend forward 
more than 15 degrees.  He was also unable to perform the 
straight leg raising test.  An X-ray study conducted at this 
time was within normal limits.  The assessment was low back 
pain.  

Private medical records dated September 1995 show that the 
veteran was involved in a motor vehicle accident.  He 
complained of pain to the back of his head and neck, as well 
as tingling in his hands and feet.  However, these records 
also show that the veteran denied low back abnormality or 
pain at this time.  

October 1995 records show that the veteran was seen for 
complaints of neck pain.  He was noted to have recently been 
involved in a motor vehicle accident.  These records are 
negative for reference to back pain.  

The veteran underwent a medical examination in conjunction 
with a review by a medical evaluation board in November 1995.  
His spine was normal.  The veteran denied a history of 
recurrent back pain on a Report of Medical History obtained 
at that time, and he did not report a history of an injury to 
his low back.  

The December 1995 report of the Medical Evaluation Board is 
contained in the record.  This report was chiefly concerned 
with the veteran's left knee, and does not contain any 
reference to the low back.  

The post service medical records include the report of a VA 
examination of the spine and bones conducted in June 1996.  
The veteran complained of low back pain.  On examination, 
there were no postural abnormalities, fixed deformities, or 
musculature changes of the back.  The veteran had 95 degrees 
of forward flexion, and 35 degrees of backward extension.  
His right and left lateral flexion, and his right and left 
rotation were within normal limits.  There was no objective 
evidence of any pain on motion, and no evidence of any 
neurological involvement.  The diagnosis was chronic lower 
back pain with full range of motion and no evidence of pain 
on motion.  

VA treatment records dated February 1997 to August 1997 are 
contained in the claims folder, but are negative for 
reference to or treatment of a low back disability.  

The veteran underwent an examination at a VA facility in July 
1998.  He had mild scoliosis of the lumbar spine.  Forward 
bending was to 40 degrees, backward bending was to 10 
degrees, and side bending was to 15 degrees bilaterally.  It 
was very painful on bending of the spine in either direction.  
The impression included chronic lumbar and cervical strain.  

The veteran appeared at a hearing before a hearing officer at 
the RO in January 1999.  He testified that he had injured his 
back in an automobile accident.  His injury was so severe 
that he was at first unable to feel his legs.  He also 
experienced muscle spasms.  The veteran states that he was 
told he had sustained severe soft tissue damage.  He said 
that he continued to seek treatment for back pain throughout 
the remainder of his period of service.  See Transcript.  

An X-ray study of the lumbosacral spine was conducted in 
April 1999.  There was perhaps mild narrowing and marginal 
spurring about the L4 to L5 disc interspace, suggesting mild 
degenerative disc disease at this level.  The impression was 
mild changes at L4 to L5, with no other significant findings.  

The Board finds that entitlement to service connection for a 
low back disability is not warranted.  The service medical 
records are negative for a chronic low back disability, and 
the post-service records do not contain objective evidence of 
a low back disability until more than two years after 
discharge from service.  

The service medical records show that the veteran reported 
pain in the low back on only two occasions during service.  
He had low back pain in conjunction with a viral infection in 
August 1992.  More significantly, the veteran was seen for 
severe back pain over a two day period in February 1995.  The 
veteran denied a trauma, but said that he had a history of 
low back pain.  Muscle spasm was noted on both days, as well 
as reduced range of motion and objective evidence of pain.  
However, there was no evidence of deformity, and an X-ray 
study conducted at this time was normal.  The assessment was 
acute low back pain.  The Board notes that this acute episode 
occurred eight months prior to the veteran's automobile 
accident.  

The remainder of the veteran's service medical records are 
negative for evidence of a low back disability.  He was seen 
for back pain in June 1990, but this was confined to the 
cervical and upper thoracic region.  The September 1995 
records pertaining to the veteran's motor vehicle accident 
are negative for a back injury.  The veteran specifically 
denied having low back pain at the time of this accident.  
The October 1995 follow-up records to this accident are also 
negative for a back disability.  The November 1995 
examination by the Medical Evaluation Board found that the 
spine was normal, and the veteran denied a history of 
recurrent back pain at that time.  The Medical Evaluation 
Board did not mention a chronic low back disability.  
Therefore, the Board must find that the February 1995 episode 
of low back pain did not represent a chronic disability, but 
was an acute and transitory episode of low back pain.  

The post-service medical records do not show that the veteran 
has developed a chronic low back disability that is related 
to active service.  The June 1996 VA examination that was 
conducted just one month after the veteran's discharge from 
service contains a diagnosis of chronic low back pain.  
However, the examiner also noted that there was no objective 
evidence to support the veteran's complaints of back pain.  
The veteran retained full range of motion of the lower back, 
without objective evidence of pain on motion.  At this 
juncture, the Board notes that "pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."  Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).  

None of the VA treatment records which have been obtained 
show that the veteran complained of back pain or was treated 
for a back disability until more than two years after 
discharge.  Objective evidence of a back disability is not 
demonstrated prior to the June 1998 VA examination which 
noted reduction of the range of motion and mild scoliosis.  
There is no medical opinion that relates this disability to 
service.  X-ray evidence of mild degenerative changes at L4 
to L5 was first noted in April 1999, nearly three years after 
discharge from service, and nearly two years after the end of 
the one year presumptive period.  Again, there is no medical 
opinion that relates these changes to service, and the 
February 1995 X-ray study of the lumbar spine made just over 
a year prior to discharge was negative.  The Board notes the 
veteran's sincere belief that his current back problems are 
the result of the motor vehicle accident during service, but 
he is not a physician, and he is not qualified to express a 
medical opinion as to such a relationship.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Therefore, as there 
is no evidence of a chronic back disability during service, 
no objective evidence of a chronic back disability for more 
than two years after discharge from service, and no medical 
opinion that relates the veteran's current complaints to 
active service, entitlement to service connection for a low 
back disability is not demonstrated.  

In reaching this decision, the Board notes that the veteran 
failed to respond to a request to identify medical evidence 
concerning his claim.  He also failed to report for a VA 
examination intended in part to determine whether or not 
there was a relationship between the veteran's current 
complaints and active service.  These requests were intended 
to assist the veteran in establishing entitlement to service 
connection for his back disability, and it is possible that 
the evidence which could have been obtained would have been 
beneficial his claim.  However, "[T]he duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Therefore, the Board was required to base its 
decision on the evidence of record.  38 C.F.R. § 3.655.  


ORDER

Entitlement to service connection for a low back disability 
is denied. 




	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

